01/05/2021
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                            Assigned on Briefs July 29, 2020

         STATE OF TENNESSEE v. BRANDON D. MIDDLEBROOK

                  Appeal from the Criminal Court for Knox County
                       No. 103238A    Bob R. McGee, Judge


                             No. E2019-01503-CCA-R3-CD


The defendant, Brandon Middlebrook, appeals his 2015 Knox County Criminal Court jury
convictions of aggravated burglary, attempted first degree murder, employing a firearm
during the commission of a dangerous felony, and unlawful possession of a firearm by a
convicted felon, challenging the sufficiency of the convicting evidence and arguing that
the trial court erred by permitting the State to use the non-testifying co-defendant’s
statement to question the defendant at trial. We hold that the trial court erred by permitting
the State to cross-examine the defendant using the statement of his co-defendant but that
the error can be classified as harmless beyond a reasonable doubt. The evidence is
sufficient to support the defendant’s convictions of attempted first degree murder. Because
the defendant’s previous felony convictions do not qualify as prior convictions under the
terms of Code section 39-17-1324, the defendant’s convictions of employing a firearm
during the commission of a dangerous felony after having been previously convicted of a
dangerous felony in Counts 3, 7, 11, 15, 19, and 23 are vacated and those charges
dismissed. The case is remanded to the trial court for the entry of corrected judgment forms
reflecting the proper merger of the remaining convictions of employing a firearm during
the commission of a dangerous felony and the imposition of a six-year mandatory
minimum period of incarceration for each of those convictions. See T.C.A. § 39-17-
1324(h)(1). The judgments of the trial court are otherwise affirmed.

  Tenn. R. App. P. 3; Judgments of the Criminal Court Affirmed in Part; Vacated
                             and Remanded in Part

JAMES CURWOOD WITT, JR., J., delivered the opinion of the court, in which NORMA
MCGEE OGLE and D. KELLY THOMAS, JR., JJ., joined.

Gerald L. Gulley (on appeal) and Keith Lowe (at trial), Knoxville, Tennessee, for the
appellant, Brandon D. Middlebrook.
Herbert H. Slatery III, Attorney General and Reporter; Nicholas W. Spangler, Assistant
Attorney General; Randall E. Nichols, District Attorney General; and TaKisha Fitzgerald,
Assistant District Attorney General, for the appellee, State of Tennessee.

                                        OPINION

              The Knox County Grand Jury returned a 32-count indictment charging the
defendant and the co-defendant, Joshua Williams, with a variety of offenses related to an
incident that occurred in Knoxville on February 4, 2014. Given the complexity of the
indictment, we include only those charges applicable to the defendant and present it in table
format:

 Count     Charge
 1         Especially aggravated burglary of
           Aundre Buford’s residence with the
           intent to commit theft and where Macee
           Peterkin suffered serious bodily injury
 2         Employing a firearm during the              Lesser included offense of Count 3
           commission of a dangerous felony, to
           wit: especially aggravated burglary
 3         Employing a firearm during the              Prior felonies of attempted robbery
           commission of a dangerous felony, to        and aggravated assault
           wit: especially aggravated burglary,
           after having been convicted of a
           dangerous felony
 5         Especially aggravated burglary via the      Alternative to Count 1
           commission of assault and where Macee
           Peterkin suffered serious bodily injury
 6         Employing a firearm during the              This count is identical to Count 2 in
           commission of a dangerous felony, to        all respects.
           wit: especially aggravated burglary
 7         Employing a firearm during the              This count is identical to Count 3 in
           commission of a dangerous felony, to        all respects.
           wit: especially aggravated burglary,
           after having been convicted of a
           dangerous felony
 9         Attempted first degree murder of Macee      Lesser included offense of Count
           Peterkin                                    13
 10        Employing a firearm during the              Lesser included offense of Count
           commission of a dangerous felony, no        11.
           predicate dangerous felony alleged
                                             -2-
     11        Employing a firearm during the                     Prior felonies are the same
               commission of a dangerous felony, no               attempted robbery and aggravated
               predicate dangerous felony alleged, after          assault alleged in Counts 3 and 7.
               having been convicted of a dangerous
               felony
     13        Attempted first degree murder of Macee
               Peterkin where Macee Peterkin suffered
               serious bodily injury1
     14        Employing a firearm during the                     This count is identical to Count 10
               commission of a dangerous felony, no               in all respects.
               predicate dangerous felony alleged
     15        Employing a firearm during the                     This count is identical to Count 11
               commission of a dangerous felony: no               in all respects.
               predicate dangerous felony alleged, after
               having been convicted of a dangerous
               felony
     17        Attempted first degree murder of                   Lesser included offense of Count
               Aundre Buford                                      21
     18        Employing a firearm during the                     This count is identical to Counts 10
               commission of a dangerous felony, no               and 14 in all respects.
               predicate dangerous felony alleged
     19        Employing a firearm during the                     This count is identical to Counts 11
               commission of a dangerous felony: no               and 15.
               predicate dangerous felony alleged, after
               having been convicted of a dangerous
               felony
     21        Attempted first degree murder of
               Aundre Buford where Aundre Buford
               suffered serious bodily injury
     22        Employing a firearm during the                     This count is identical to Counts
               commission of a dangerous felony, no               10, 14, and 18 in all respects.
 1
          Code section 40-35-501 provides:

          There shall be no release eligibility for a person committing attempted first degree murder
          as defined in § 39-13-202 where the victim suffers serious bodily injury as defined in
          section 39-11-106, on or after July 1, 2013, until the person has served eighty-five percent
          (85%) of the sentence imposed by the court less sentence credits earned and retained.
          However, no sentence reduction credits authorized by section 41-21-236, or any other
          provision of law, shall operate to reduce below seventy-five percent (75%) the percentage
          of sentence imposed by the court such person must serve before becoming release eligible.

T.C.A. § 40-35-501(l)(5).
                                                      -3-
             predicate dangerous felony alleged
    23       Employing a firearm during the                    This count is identical to counts 11,
             commission of a dangerous felony: no              15, and 19 in all respects.
             predicate dangerous felony alleged, after
             having been convicted of a dangerous
             felony
    25       Aggravated assault of John McCamy via
             “displaying” a deadly weapon and while
             “acting in concert as defined by T.C.A.
             39-12-301, with two or more other
             persons”2
    26       Aggravated assault of John McCamy via             Alternative to Count 25
             “using” a deadly weapon and while
             “acting in concert as defined by T.C.A.
             39-12-301, with two or more other
             persons”
    27       Aggravated assault of Janae Walker via
             “displaying” a deadly weapon and while
             “acting in concert as defined by T.C.A.
             39-12-301, with two or more other
             persons”
    28       Aggravated assault of Janae Walker via            Alternative to Count 27
             “using” deadly weapon and while
             “acting in concert as defined by T.C.A.
             39-12-301, with two or more other
             persons”
    29       Unlawful possession of a weapon after
             having been previously convicted of a
             felony involving the use of force
    30       Unlawful possession of a weapon after             Alternative to Count 29
             having been previously convicted of a
             felony involving the use of violence

                At the defendant’s February 23, 2015 trial, 17-year-old John McCamy
testified that on February 4, 2014, Mr. Williams, who was a friend of Mr. McCamy’s older
brother, telephoned him and asked Mr. McCamy to come to his house. Mr. McCamy
agreed, and when he arrived at Mr. Williams’ residence, he encountered the defendant,
“the unknown, and Mr. Williams.” The “unknown,” he said, was a black male whom he

2
         “A crime of force or violence committed while acting in concert with two (2) or more other persons
shall be classified one (1) classification higher than if it was committed alone.” T.C.A. § 39-12-302(a).
                                                   -4-
had never seen before. Mr. McCamy recalled that the defendant and “the unknown” had
“guns out” and that “there was another gun on the table.” Mr. McCamy said that the
defendant, Mr. Williams, and “the unknown” man discussed “going to get some money or
do a robbery of some sort.” During that discussion, Mr. Williams brought “up the fact that
I knew” Aundre Buford. Mr. McCamy testified that he regularly purchased marijuana from
Mr. Buford. Mr. McCamy said that Mr. Williams wanted Mr. McCamy to call Mr. Buford
“so they can take me to the front door so they can rob him.”

               Mr. McCamy testified that, at that point, he became “pretty scared” because
Mr. McCamy believed that “Mr. Buford had a weapon, possibly, in his house” and that, as
a result, he “tried to convince them it was a bad idea.” Mr. McCamy said that he did not
want to participate in the planned robbery, so he attempted to leave, at which point the
defendant “stood up promptly and put a firm hand on my shoulder with his gun in his hand
and told me that I was going to do it.” Mr. McCamy said that he “was terrified,”
particularly because he was aware that Mr. Williams was on probation for a conviction
related to a home invasion. Mr. McCamy acquiesced to the demand that he call Mr. Buford,
and the defendant, Mr. Williams, and “the unknown” man donned rubber gloves and
“began to clean off their bullets with towels.”

                When the men finished their preparatory work, “we exited the apartment
complex. And there was one in front of me and two of them behind me. I think their guns
were out.” Mr. McCamy testified that the four men got into Mr. McCamy’s car and that
he followed the directions that the men gave him to Mr. Buford’s apartment. He said that
when they arrived at Mr. Buford’s residence in the Fort Sanders area, the defendant told
Mr. McCamy to park his car in an alley next to the apartment complex. The men exited
Mr. McCamy’s car and followed Mr. McCamy up the stairs to Mr. Buford’s apartment
with “their guns drawn.” Mr. McCamy knocked on the door, and, when Mr. Buford asked
who was there, Mr. McCamy told “him that it’s John. And he let[] me in.” Mr. McCamy
testified that he could not “recall if I was pushed in or if I walked in” but that “pretty much
almost as soon as I get in” “guns were drawn. And I went to the floor in [a] fetal position,
absolutely terrified, and then started hearing gunshots.”

               Mr. McCamy testified that he could not tell from his vantage point which of
the men was firing guns. He said that when the gunfire ended, his “ears were ringing very
loud. And I just was absolutely stunned and terrified. And I panicked and kind of just
started to run.” Mr. McCamy recalled hearing a woman’s screaming before he ran out of
the apartment and down the stairs, where he saw Mr. Buford lying on the ground. Mr.
McCamy said that he ran down the alley toward his car but, before he got to the car, the
defendant, Mr. Williams, and “the unknown” man “came out of the alleyway” with their
guns drawn and began “screaming at me to get in the car. And I’m fumbling with my keys,
trying to get the door opened. And I finally get the door open and then they all get in.”
                                              -5-
The defendant had been shot. As they drove away, the men “were screaming directions at
me, cursing me, yelling at me, telling me that I can’t tell anyone what happened, that they
know where I live and, like, my family and all this stuff, that I can’t go to the police or
anything.” Mr. Williams wanted Mr. McCamy to drive the defendant to the hospital, but
Mr. McCamy stopped when he saw an ambulance. Mr. McCamy said that the three men
got out of his car, and he “drove just all over, trying to figure out what to do.”

              Mr. McCamy testified that he eventually went to the home of a friend, where
he cleaned the blood out of his car. After cleaning the blood out of his car, Mr. McCamy
went home and “cleared all my text messages and phone calls,” explaining that he “just
panicked. I thought it would be a good idea to just clear it all.” These tasks complete, Mr.
McCamy revealed the evening’s events to his parents, who, in turn, “called our lawyer and
then I went and talked to the police.” Mr. McCamy also turned his cellular telephone,
wiped clean of text messages and call records, over to the police and assisted the State in
procuring his cellular telephone records. Those records confirmed that Mr. McCamy and
Mr. Williams shared a few calls on the day of the offense and that Mr. McCamy called Mr.
Buford at 7:36 p.m., 8:05 p.m., and 8:10 p.m.

               During cross-examination, Mr. McCamy testified that he knew a man named
Aaron Blance but insisted that he did not know the defendant and that he was unaware of
the defendant’s familial relationship to Mr. Blance. Mr. McCamy acknowledged that the
forensic examination of his cellular telephone indicated that a single contact had been
deleted, but he specifically denied having deleted any of his contacts. The global
positioning satellite (“GPS”) information obtained from Mr. McCamy’s cellular telephone
for the evening of February 4, 2014, was entered into evidence, as was map information
from the Knoxville, Knox County, Knoxville Utilities Board Geographic Information
System (“KGIS”). These records, taken together, established that when he first spoke with
Mr. Williams, Mr. McCamy was near Legacy Pointe Apartments. He was near Victor
Ashe Park at 6:25 p.m. and near Mr. Williams’ apartment at 6:35 p.m. The records showed
that at 6:57 p.m., Mr. Williams was traveling on I-640 in the opposite direction of Mr.
Buford’s apartment. At 7:08 p.m., he was at a location in the Cedar Bluff area, where he
remained until 7:21 p.m. Ten minutes later, Mr. McCamy was still in the general Cedar
Bluff area, this time near Park Village Road. The location information combined with the
call records indicated that Mr. McCamy was actually in this general area and not at Mr.
Williams’ apartment when he first telephoned Mr. Buford at 7:36 p.m. The location
records established that Mr. McCamy was in the general location of Mr. Buford’s
apartment at 13th and Highland at between 8:03 p.m. and 8:11 p.m. Mr. McCamy said that
he did not know why the GPS coordinates showed him driving west toward the Cedar Bluff
area when he first left Mr. Williams’ apartment or why they showed him stopped in that
area for several minutes. He denied that he drove to that area for the purpose of selling

                                            -6-
pills. He also denied having stolen a handgun from his grandmother to trade to Mr. Buford
for drugs on February 4, 2014.

              Mr. McCamy testified that, because he closed his eyes for the duration of the
encounter inside Mr. Buford’s apartment, he could not say how many people were in the
apartment when he arrived and could not say how many came in behind him. Mr. McCamy
said that Ms. Peterkin was the only person left in the apartment when he left. Mr. McCamy
acknowledged that he did not see the defendant shoot anyone and that he specifically did
not see the defendant stand over Ms. Peterkin and shoot her in the back. Mr. McCamy also
acknowledged that he did not contact the police until four days after the offenses, by which
time he knew that the defendant had been arrested and charged in this case.

              Aundre Buford testified that he initially moved to Knoxville in 2010 to attend
the University of Tennessee and that, after losing his scholarships due to his poor academic
performance, he stopped going to school and began selling marijuana out of his apartment
at 16th and Highland. Mr. Buford testified that the defendant’s “nephew,” Aaron Blance,
bought marijuana from him regularly and “kicked it at my house a lot.” Mr. Buford met
the defendant through Mr. Blance and began selling marijuana to the defendant. Mr.
Buford testified that in December 2013, he “was robbed by two guys” that the defendant
had previously brought to Mr. Buford’s apartment to buy marijuana. The men took money
and drugs from Mr. Buford at gunpoint, but he did not report the crime to the police.
Following that robbery, Mr. Buford moved into a different apartment, cut off all contact
with the defendant and Mr. Blance, and obtained a Kimber .45-caliber handgun for his
protection. Mr. Buford said that he also purchased .357-, .38-, .40-caliber ammunition to
use when he went to the gun range, explaining, “The gun range that I go to, . . . you can
buy bullets from there or you can bring your own bullets and it’s cheaper to buy your own
bullets than purchase theirs from the gun range, so I just got a few bullets to go shoot at the
gun range.”

                Despite having been robbed in the course of dealing drugs, Mr. Buford
continued to sell marijuana, and Mr. McCamy was one of his customers. Mr. Buford
testified that on February 4, 2014, Mr. McCamy “basically he hit me up . . . to buy some.
And I’m not sure exactly . . . why it waited till later for him to come, but throughout the
day he hit me up a few more times and then later that day . . . I let him know I was ready.”
Before Mr. McCamy arrived, Mr. Buford went to get food, and while he was eating his
food, two friends of his, Janae Walker and Macee Peterkin, came to his apartment to visit
him. A short time after the women arrived, Mr. Buford heard a knock at the door and asked
who was there. When he got no response, he looked out the front window but did not see
anyone, so he asked again. At that point, someone said, “‘Johnny B.,’” and Mr. Buford
replied, “You sound like a black guy.” Mr. Buford testified that as soon as he “opened the
door, that’s when like [the defendant] pushed Johnny B. in and came in behind them.” Mr.
                                              -7-
Buford tried to push the men “back out the door,” but the defendant “broke free and came
on in.” Mr. Buford immediately reached for his gun, which was on his hip, and the
defendant “just started shooting.” Mr. Buford said that the defendant did not point his
weapon at Mr. Buford but was instead “just waving it around like he was . . . on something
that night because he was really, really jittery and like just jumping around.” Mr. Buford,
too, began firing his weapon and continued to do so until he ran out of bullets. Mr. Buford
said that he aimed his weapon at the defendant, saying, “I was trying to shoot him.”

              Mr. Buford testified that after he ran out of bullets, he ran out the door of his
apartment, “fell down the steps,” and then heard someone “downstairs yelling, ‘Kill that
young n*****, kill that young n*****.’” He then was shot again. Mr. Buford said that he
did not know how many shots hit him while he was inside the apartment but that shots to
his wrist and leg had to have come while he was outside because his leg was broken and
the gun knocked out of his hand. After he fell down the stairs, Mr. Buford saw Ms. Walker
exit the apartment supporting Ms. Peterkin, who was crying. He then saw Mr. McCamy
run down the alleyway followed by Mr. Buford’s dog. “After that, there was just the
ambulance and the paramedics getting there.” Mr. Buford said that, as he lay on a bed in
the trauma bay at the hospital, he saw the defendant come in on a stretcher and told the
detectives “that’s him right there, that’s the guy who shot me.”

               Mr. Buford suffered five gunshot wounds, one of which broke his wrist and
another of which shattered a bone in his lower leg, and he spent approximately two weeks
in the hospital recovering from his injuries. Mr. Buford admitted that by testifying against
the defendant, he had admitted his own participation in several crimes. He said that he had
chosen to testify for Ms. Peterkin, saying, “I wouldn’t care if he’s in jail myself honestly .
. . . If it wasn’t for Macee then I probably wouldn’t be here.” Mr. Buford said that he
considered himself responsible for Ms. Peterkin’s injuries, particularly because he had
learned during Mr. Williams’ trial that some of his bullets had struck Ms. Peterkin.

              During cross-examination, Mr. Buford denied that he harbored any ill will
toward the defendant despite the defendant’s link to the perpetrators of the December 2013
robbery because the defendant “wasn’t the one that actually robbed me.” Mr. Buford said
that both Ms. Walker and Ms. Peterkin “knew that I had a gun. I mean, they knew why I
would have a gun also.” He said that he also thought they knew that he sold marijuana.
Mr. Buford clarified that the door to his apartment “wasn’t kicked in” and that, instead,
“once I seen [the defendant] like he was outside of the door and I tried pushing him like
out the door, but he’s clearly stronger than me so he got in.” Mr. Buford said that Mr.
McCamy “came in and went straight down.” Mr. Buford said that the defendant did not
grab him, push him, or place a gun right against his chest. Instead, the defendant pointed
a gun in Mr. Buford’s direction and told them to get down. Mr. Buford said that, as soon
as the defendant saw “me reach, he started shooting.”
                                              -8-
               Mr. Buford testified that he was “pretty sure” that his cellular telephone was
in his pocket “when they cut all my stuff off of me” but also agreed that Detective Lee
returned the telephone to him. Mr. Buford said that the bullets in his gun and all the .40-
caliber bullets in his apartment were hollow point bullets. Mr. Buford conceded that he
was shooting at the defendant but said that he “did not take my time and aim down the aim
sights or none of that.” Mr. Buford said that he could not explain how the defendant was
only able to get off five rounds in the same time Mr. Buford fired 10 rounds. Mr. Buford
believed that he was shot by the defendant while inside the apartment and by another man
while outside the apartment.

             Athena Roberts, a trauma core nurse at the University of Tennessee Medical
center who treated Mr. Buford, testified that her notes indicated that Mr. Buford suffered
two gunshot wounds to his right arm, one gunshot wound to his left ankle, and three
gunshot wounds to his right leg.

               Janae Walker testified that she met both Mr. Buford and Ms. Peterkin when
she moved to Knoxville and enrolled at the University of Tennessee; she and Ms. Peterkin
became roommates. On February 4, 2014, Ms. Walker and Ms. Peterkin picked up dinner
and then decided to visit Mr. Buford “because we hadn’t seen him in a while.” Ms. Walker
said that they telephoned and asked Mr. Buford if they could come by, and he agreed.
When they arrived at his apartment, Mr. Buford was alone with his dog. Ms. Walker said
that she and Ms. Peterkin visited with Mr. Buford for approximately 25 or 30 minutes and
that when they stood to leave, they “heard a knock on the door.” Ms. Walker said that
immediately after the knock, a man she later learned was Mr. McCamy “came in” and went
to the floor. At that point, Mr. Buford tried “to push the door closed . . . that’s when it was
like a tussle at the door. And as soon as the tussle, like, started,” a black man with “a
freshly-lined beard” “pushed the door in and pointed a gun” at Mr. Buford “directly at his
chest” and said “you know what it is. Get on the ground or whatever.” She saw another
black man, whom she described as “taller, and, like, leaner, like, slim, pretty much,”
standing “in the background, like, near the doorway.” Ms. Walker, who had been “standing
in the kitchen,” “went further back in the kitchen” and “then I heard, like, between 10 to
15 shots go off in the house.” She recalled hearing Ms. Peterkin “just screaming, like
bloody murder, just screaming” and seeing Mr. McCamy “in the fetal position on the side
of the wall. He was right behind me.” Ms. Walker said that after the gunfire stopped, she
“heard someone walking around” and saw a shadow on the wall. She remained still until
she “heard them walk out.” At that point, Ms. Walker said, she came out of the kitchen,
saw Ms. Peterkin lying on the floor, and realized that Ms. Peterkin had been shot. Ms.
Walker said that she helped Ms. Peterkin out of the apartment and that when they walked
outside, they saw Mr. Buford lying in a pool of blood.

                                              -9-
               During cross-examination, Ms. Walker testified that on the night of the
offenses, she and Ms. Peterkin left their food in her car while they visited with Mr. Buford
for 20 to 30 minutes “having conversation.” Ms. Walker said that, when the perpetrators
arrived, she had gone into the kitchen to look at the food Mr. Buford had on the stove
“because I was going to ask him could I have some, but then I remembered I had my own
food in the car so I didn’t ask.” She clarified that, when the men forced their way into the
apartment, she “was not in the kitchen, but I was standing in the doorway.” Ms. Walker
insisted that she did not know that Mr. Buford had marijuana and a gun in the apartment,
despite that photographs showed marijuana and an extra clip for Mr. Buford’s gun lying in
the apartment. Ms. Walker claimed that Mr. Buford did not receive any calls or text
messages before the men arrived at the door. She said that after they heard the knock, Mr.
Buford “asked multiple times” who was at the door and looked out the window before
opening the door. Ms. Walker testified that she “felt as if the door was kicked in” because
there “was a tussle at the door.” She said that Mr. McCamy walked into the apartment “on
his own power” and then went to the ground “on his own knowingly”; he was not pushed.
She said that Mr. Buford and the first man to enter, the one with the freshly-lined beard,
engaged in “a shove match” at the door. Ms. Walker conceded that she did not actually
see any of the shooting from her place in the kitchen. After the shooting, she used Mr.
Buford’s cellular telephone to call 9-1-1 and then left the telephone in the apartment when
she helped Ms. Peterkin outside. She insisted that she did not know that Mr. Buford had
marijuana in the apartment, but she identified a small bag of marijuana on the table and a
larger bag of marijuana under the couch. Ms. Walker admitted that when she first spoke
with the police, she told them that there was no knock at the door that preceded the
perpetrators’ entry. She also acknowledged having told the police that the second man had
his hood up despite having testified that she knew the second man was black because she
saw the back of his neck. She conceded that when the police asked whether the intruders
said anything, she told them that they had not. Ms. Walker insisted, however, that she was
too concerned with Ms. Peterkin’s welfare to provide an accurate statement to the police.
She claimed, “What I’m telling you now is correct because the state of mind that I was in
and given the emotions and environment that just happened I’m sure I wasn’t very concise
with my account detail to detail, but I was very clear on what was major to me and what I
saw.” She admitted having discussed the details of the offenses with Ms. Peterkin, whom
she described as her best friend, so many times that she could not be sure of the number.

               Macee Peterkin testified that she moved to Knoxville in 2010 to attend the
University of Tennessee and that she met Ms. Walker and Mr. Buford shortly thereafter.
On February 4, 2014, Ms. Peterkin and Ms. Walker picked up their dinner from a local
restaurant and then went to visit Mr. Buford at his apartment. Ms. Peterkin said that they
sat for a while, watching a basketball game and talking. As Ms. Peterkin and Ms. Walker
prepared to leave, they “heard a knock at the door and it was Mr. McCamy.” Mr. Buford
let Mr. McCamy in, and, as Mr. Buford “was closing the door, there was someone else on
                                            -10-
the other side forcing entry.” She said that Mr. McCamy “knelt down in the fetal position
near the dog cage” upon entering the apartment. At that point, Ms. Peterkin saw a man
enter with a gun in his hand. Ms. Peterkin said that after she “fell to the ground I really
didn’t see too much of what was going on.” She said that “[a]fter the shooting stopped,”
the man who had initially entered with the gun “then proceeded back into the bedroom.
And at this time I tried to crawl into the bathroom.” Ms. Peterkin insisted that the man,
whom she identified at trial as the defendant, came “running out and that’s when he shot
me on my back side.” She insisted that, despite that she was lying face down on the floor,
she saw the defendant before he shot her. She said, “I remember looking up at his face and
I just remember like thinking to myself I wasn’t going to make it out because he saw me
trying to get into the bathroom.” She then heard more gunshots outside. After those
gunshots stopped, Ms. Walker came out of the kitchen, and Ms. Peterkin asked for her help
so that she could leave the apartment. When the women got outside, they “made it down
one flight of stairs,” where they saw Mr. Buford “slumped over, shot, injured, and he was
just telling me how sorry he was that this had happened at his home.” The police arrived
shortly thereafter and told her to stay where she was. She was transported to the hospital
via ambulance. Ms. Peterkin testified that she spent 10 days in the hospital recovering
from her injuries, which included “a shattered scapula as well as a shattered collar bone.
Six broken ribs. A nicked liver. Collapsed right lung, which the bullet still remains in my
right lung.”

              During cross-examination, Ms. Peterkin testified that Mr. Buford opened the
door for Mr. McCamy and that the door to Mr. Buford’s apartment was not kicked in. She
said that Mr. McCamy walked in “pretty normal. It’s nothing that would be out of the
ordinary.” He was not thrown or shoved into the room. Ms. Peterkin explained that Mr.
McCamy had time to greet Mr. Buford but that immediately after that, the defendant
attempted to enter, and Mr. Buford attempted to stop him. She said that the defendant went
into Mr. Buford’s bedroom but did not go into the bathroom. Ms. Peterkin acknowledged
that she was not able to identify the defendant as the perpetrator who had entered Mr.
Buford’s apartment at any time prior to the trial. Ms. Peterkin said that she did not know
who fired the first shot. Ms. Peterkin testified that a doctor had told her that a bullet
remained inside her right lung and insisted that metal detectors go off when she walks
through them. She said that she was positive that the defendant shot her from the front as
she stood and that he shot her in the back as she lay face down on the floor.

               Wes Chamblee, a core trauma nurse at the University of Tennessee Medical
Center, testified that, prior to arriving at the hospital, Ms. Peterkin was assigned the alias
“Tango-Tango” because she was a “full alert,” which is a patient that “is the most critical
-- or has the potential to be most critical.” Mr. Chamblee specifically recalled Ms.
Peterkin’s case because “the number of injuries that she had stood out.” He said that he
“charted nine wounds or holes” and described them, based upon the information they had
                                            -11-
at the time, as gunshot wounds. He recalled that upon her arrival, Ms. Peterkin “was
conscious and alert” but “very tachycardic.” Hospital personnel took an X-ray, inserted a
chest tube, and “took the patient to the operating room as soon as we could.”

                Knoxville Police Department (“KPD”) Investigator Charlie Lee testified that
he was dispatched to a call of shots fired at 215 13th street in Knoxville on February 4,
2014. When he arrived at the scene, which he described as “very involved,” he saw first
responders “coming on the scene and probably one or two patrol units may have beat me
there.” Investigator Lee observed “numerous cartridge casings” in the parking lot and
“laying on the stairwells.” He also observed what appeared to be blood. Investigator Lee
said that he observed and assisted in the recovery of a .45-caliber handgun that had been
“fired till it was empty.”

                 Investigator Lee testified that he found Mr. Buford and Ms. Peterkin on the
second level of the apartment building but that he did not attempt to speak with either of
them given the extent of their injuries. Investigator Lee then looked into Apartment 20 but
did not enter because, at that point, he was unclear to whom the apartment belonged and
because he did not want to disturb any potential evidence. He then walked “towards the
south end of the building,” where he observed “a blood trail” that “kept going towards the
. . . railing” and then “over the rail” and on the ground below as well as “blood spray up on
the side of the building.” He said that “it was kind of evident” that someone had suffered
“an artery wound, because that’s what you get, you get that hard spray from the blood.”
The blood trail continued to an area on “the back side of that other apartment building”
where it ended abruptly, which indicated to Investigator Lee “that someone got into a
vehicle there.”

                Investigator Lee said that when “another call concerning a gunshot victim”
located at the intersection of Highland and 21st Streets came on the radio, he “was very
suspicious . . . that there was some kind of connection.” He learned from the officers who
went to that scene that the gunshot victim, who was later identified as the defendant, had
suffered “a pretty good serious wound.” Those same officers detained Mr. Williams, who
was with the defendant at the time, and brought him to the police station, where Investigator
Lee interviewed him.

               Investigator Lee testified that he learned from an investigator who was
present in the trauma bay where Mr. Buford was being treated that Mr. Buford had
identified the defendant as “the person who shot me” when Mr. Buford saw the defendant
being “rolled in on a stretcher.” Mr. Buford later identified the defendant from a
photographic array. Ms. Peterkin was unable to identify the defendant from the lineup on
that or any other day.

                                            -12-
               During the course of his investigation, Investigator Lee learned that Mr.
McCamy had been driving the black truck that had been at the scene. Mr. Buford identified
Mr. McCamy from a photographic array as one of the men who had entered his apartment
on February 4, 2014. Officers found Mr. McCamy and his vehicle on the evening of
February 5, 2014. Mr. McCamy indicated via his attorney that he was unwilling to speak
to the police outside the presence of his lawyer.

             Investigator Lee interviewed the defendant at the hospital on February 5,
2014. The audio recording of that interview was played for the jury. In that interview, the
defendant denied having gone to Mr. Buford’s apartment to rob him, denied having shot at
anyone, and denied having even possessed a gun.

               Investigator Lee interviewed the defendant for a second time on February 7,
2014, at the police department following his release from the hospital. The video recording
of that interview was played for the jury. During that interview, the defendant again denied
having gone to Mr. Buford’s apartment to rob him and denied having possessed a gun. The
defendant also claimed to have driven himself to Mr. Buford’s apartment and identified a
person named “Jamison” as having been involved. Investigator Lee testified that he
attempted to locate the man the defendant identified as “Jamison” but was unable to do so.
He also could not locate Mr. Blance’s car, which the defendant claimed to have driven to
Mr. Buford’s apartment, in the parking lot. Additionally, Investigator Lee said that he did
not recall having seen a car that matched that description in the parking area on the night
of the offenses.

              Sometime after the offenses, officers with the Oak Ridge Police Department
recovered a Ruger P89 9-millimeter handgun from along the bank of Melton Hill Lake.
The position of the gun, stuck into the ground, indicated that it “had been thrown with some
force” from the nearby roadway. That weapon was sent to the Tennessee Bureau of
Investigation (“TBI”) for testing to determine whether it bore any connection to this case.

               During cross-examination, Investigator Lee testified that he returned Mr.
Buford’s cellular telephone to him at the hospital despite that a search warrant had been
issued for Mr. Buford’s apartment that specifically included cellular telephones. He said
that it was his recollection that he had obtained all the information he needed from the
cellular telephone before he returned it. Investigator Lee conceded that he did not record
the interviews he conducted of Mr. Buford or Ms. Peterkin while they were in the hospital
and that he elected to record his interview with the defendant despite that the defendant
was gravely injured and under the effects of pain medication. By that point, the defendant
was the primary suspect, and warrants had been issued for his arrest. Investigator Lee said
that he had “no doubt that [the defendant] was on some kind of pain medication” at the
time of his interview on the night of the offense but insisted that the defendant “seemed
                                            -13-
coherent.” Investigator Lee agreed that it was possible that the defendant had been given
pain killers upon his release from the hospital immediately before the interview at the
police station on February 7, 2014. He acknowledged that the defendant told him during
the February 7 interview that he was scared. Investigator Lee said that, “from the
beginning,” Mr. McCamy’s “statement was more plausible” than the statements provided
by the defendant and Mr. Williams, which statements he described as “somewhat
outlandish or . . . vague at times.” Investigator Lee conceded that Mr. McCamy admitted
that he cleaned the blood out of his truck and “erased some things off his phone” before
going to the police. Despite these actions, Mr. McCamy was not charged with evidence
tampering.

                 KPD Evidence Technician Beth Goodman, who responded to the scene,
testified that when she arrived, she observed a large number of shell casings, “a weapon in
the parking lot,” and two victims being attended by EMS personnel. Ms. Goodman noted
“lots of bullet fragments, bullet casings, bullet defects or holes in windows and walkway
railings.” She described the scene as “one of the hardest . . . I have ever had to work, to
describe where things are” because of the layout of the apartment complex and the sheer
volume of evidence spread “pretty much on almost every level of the building, either or up
or down or on the stairs.” She testified that the weapon found in the parking lot was “a
.45-caliber Kimber” with an empty magazine. She said that all the bullets, fragments, and
shell casings found outside were .40 caliber. Upon entering Mr. Buford’s apartment,
Apartment 20, Ms. Goodman observed that “there was blood in the apartment, there were
casings . . . , [and] bullet fragments inside the apartment.” She said that the shell casings
found inside Apartment 20 were .45 caliber and 9 millimeter. She observed a magazine on
the coffee table that contained seven .45-caliber cartridges.

               Ms. Goodman testified that on the following day, she went to 2104 Cove
View Road in Knoxville to recover, transport, and process a GMC Denali that investigators
believed to be connected with this case. She noted numerous reddish-brown stains that
appeared to be blood both inside and outside the vehicle. She swabbed those areas and
sent the swabs to the TBI for testing. She later went to the University of Tennessee Medical
Center, where she collected bullet fragments that had been recovered by doctors who
operated on Ms. Peterkin. She noted that emergency personnel found a “bullet that actually
still ha[d] the jacket on it” when transporting Ms. Peterkin to the hospital. While at the
hospital, she also collected the clothing worn by Mr. Buford.

            During cross-examination, Ms. Goodman agreed that Kimber brand
handguns tend to be nicer weapons. She said that the magazine discovered on the coffee
table was Kimber brand and that the bullets in that magazine were hollow points. Ms.
Goodman testified that the magazine found inside the Kimber was longer and stamped
Wilson Combat. Ms. Goodman said that a total of nine .45-caliber casings and five 9-
                                            -14-
millimeter casings were found inside Apartment 20; no .40-caliber casings were found
inside the apartment.

               KPD Crime Scene Technician Danielle Wieberg responded “to a secondary
scene at 2103 Highland,” where she “photographed that area and collected some evidence
from that location.” As part of her duties that evening, Ms. Wieberg followed a blood trail
from the primary scene to an area behind a house at 1409 Highland, where “the blood trail
ended right next to [some] tire treads.” She collected clothing belonging to Mr. Williams,
which included a pair of jeans that had what appeared to be blood on them. She said that
a pair of clear latex gloves were found in his pocket. She participated in the execution of
a search warrant at Mr. Williams’ residence, where officers found an unfired .40-caliber
bullet “in one of the closets in the dining room.”

               KPD Firearms Examiner Patricia Resig examined Mr. Buford’s Kimber .45-
caliber handgun, the 9-millimeter handgun discovered by the Oak Ridge Police
Department, and the numerous bullets, bullet fragments, and cartridge casings recovered
during the investigation of this case. Ms. Resig’s examination established that all the .45-
caliber casings recovered from the scene had been fired from the same Kimber .45 auto
caliber pistol, as had, indeed, all of the .45-caliber bullets and bullet fragments. The
Kimber bullets were all of the hollow-point variety, which, she explained, means that the
nose of the bullets was designed to “mushroom back or peel back,” which, in turn, “make[s]
the wound channel larger.” She determined that the “bullet found by EMS during
transport” of Ms. Peterkin was “a fired .45 auto caliber bullet” that had been fired through
“the barrel of the submitted firearm, .45 caliber Kimber pistol.” She said that four bullet
portions were recovered during Ms. Peterkin’s surgery: “One is a fired bullet portion, a .45
auto caliber. One is a fired bullet jacket fragment, one is a fired bullet jacket fragment, and
the other one’s a fired bullet core fragment.” Ms. Resig determined that the remaining
bullet portions “could have been part of one bullet” and that it was likely fired through the
.45 auto caliber Kimber.

              Ms. Resig testified that the 13 .40-caliber cartridge casings recovered from
the scene were likely fired by a .40-caliber Glock firearm, noting that they bore indicia that
indicated that they had been fired from a Glock firearm. She determined that five of the
.40-caliber casings had been fired “in the same unknown gun” and that, while the remaining
eight .40-caliber casings shared “similar class characteristics to the first group of .40-
caliber casings, I could not match the two groups together, which might suggest there were
two probable Glock firearms involved.” The “fired .40/10 millimeter caliber . . . jacket”
that was recovered by the personnel transporting Ms. Peterkin to the hospital bore the
polygonal rifling typically seen “in Glock and a few other guns.” Ms. Resig testified that
a bullet fragment found beneath Mr. Buford’s clothing also displayed the polygonal rifling
that “can be consistent with a Glock.”
                                             -15-
              Ms. Resig said that nine cartridge casings from the scene “could have been
fired through the barrel of the submitted firearm, which is a 9-millimeter Ruger semi-
automatic pistol. But there wasn’t enough of those individual characteristics for me to say
with 100 percent certainty that it was fired through the barrel of that gun.” None of the
bullets or fragments recovered during Ms. Peterkin’s transport or treatment were 9-
millimeter.

               TBI Special Agent and Forensic Scientist Jennifer Millsaps determined that
the DNA profile from blood taken from the railing outside of Apartment 6, the brick
landscaping outside Apartment 5, the ground outside Apartment 7, the window of
Apartment 6, footprints at both 1309 Highland Avenue and 1323 Highland Avenue, the
Clorox wipes container taken from Mr. McCamy’s truck, and the inside of Mr. McCamy’s
truck matched the defendant’s DNA profile. She testified that testing established the
presence of human DNA on the grips and trigger of the 9-millimeter pistol recovered
during the investigation but that, “[d]ue to the complex nature and unknown number of
potential contributors to this profile, further interpretation was inconclusive.” Swabs taken
“from all other areas except the grips and trigger” of that same firearm were presumptively
positive for the presence of blood, but “[f]urther testing did not indicate the presence of
human hemoglobin, a component of human blood.” She said that a partial DNA profile
obtained from the swabs of those areas contained “a mixture of at least two individuals,”
with the defendant being the major contributor.

              The defendant stipulated that he had a previous felony conviction involving
force and a previous felony conviction involving violence.

               Doctor Steven Cogswell, Deputy Chief Medical Examiner for Hamilton
County, testified on behalf of the defendant. Doctor Cogswell said that he had reviewed
Ms. Peterkin’s medical records and had determined, based upon his review of those
records, that Ms. Peterkin “was shot a maximum of six times, which produced multiple
actual defects because some of these gunshot wounds are what we call perforating, that is,
they pass entirely through the body.” Ms. Peterkin suffered “a total of four perforating
wounds, which, obviously, comprise eight defects,” and two penetrating wounds. Doctor
Cogswell testified that it was possible that Ms. Peterkin had been shot fewer than six times
because the placement of the defects in the pants she wore at the time of the shooting
suggested that the perforating, or through-and-through, wounds on her legs could have
been caused by “one bullet passing through her left leg and then through her right leg and
continuing on.” He said that his review of her medical records indicated that she did not
suffer any “front-to-back gunshot wounds.” A gunshot to Ms. Peterkin’s back traveled “a
little bit forward and upward,” “passing along the rib cage, but not actually entering into
the body cavity. . . . breaking the ribs and . . . causing a laceration of the liver, but it’s sort
                                               -16-
of skimming past them” and coming to rest in her chest wall. A second wound to Ms.
Peterkin’s back traveled “forward, breaks up the shoulder girdle, actually hit the bones that
hold the shoulder intact and hold it together, and then fragments. And those fragmented
bits of the bullet are actually in that area underneath the scapular spine.” Doctor Cogswell
testified that he could not discern the direction of a wound to Ms. Peterkin’s left flank,
saying that the bullet could have “passe[d] downward and backward through the buttock -
- or conversely, it could be entering the left buttock and passing upward and forward and
out the front or the flank on the left-hand side.” Ms. Peterkin suffered “a perforating wound
of the lower abdomen” that “skim[med] across the front and just goes through skin and
subcutaneous fat and then exits.” Doctor Cogswell said that that bullet traveled sideways,
but he could not discern “whether it’s coming from left to right or right to left.” The wound
to Ms. Peterkin’s left leg was “a shallow kind of wound, like the one on the abdomen. It
goes only through skin and the subcutaneous tissue and then exits the leg.” The wound on
her “right thigh actually went through skin, subcutaneous tissue and muscle and got
through the muscle of the leg and then exited out.”

              Doctor Cogswell said that nothing in Ms. Peterkin’s medical records
indicated that a bullet remained in her lungs. He added, “There may be some small
fragments that still remain in her lungs. . . . I also have not seen any X-rays. So it’s
entirely possible that there is a bullet fragment still remaining in Ms. Peterkin’s lung.” A
radiologist’s report from a CT scan performed on Ms. Peterkin on February 5, 2014,
indicated that “a large bullet fragment remains embedded in the right, upper chest wall
beneath the pectoralis major” but not in the lung. Additionally, “the right scapular spine is
also fragmented next to a residual bullet fragment” and “that’s in the shoulder girdle itself.”

               During cross-examination, Doctor Cogswell testified that, although Ms.
Peterkin did not suffer any life-threatening injuries, “she would suffer some significant
debility” if her injuries were not repaired. He said that, even without medical treatment,

              [i]t’s unlikely that she would have died, necessarily, none of
              the bullets having struck large blood vessels, so she wouldn’t
              bleed to death. But, ultimately, without repair of the rib
              fractures and the shoulder girdle, she would have had
              significant debility. And without some support for her
              ventilation, her ability to breathe, while these rib fractures were
              healing, she certainly may well have gone on to die. She would
              not have died, most likely, very quickly, within a matter of
              minutes or hours, but over the course of a few days, she may
              well have gone into extremis and died.



                                             -17-
Doctor Cogswell agreed that Ms. Peterkin’s records indicated a bruise to her lung, but he
clarified that no bullet actually struck Ms. Peterkin’s lung, explaining that, instead, “a
combination, both, of the cavitation surrounding the bullet and the rib fragments coming
in or pushing into the chest that are going to cause the underlying lung, which is right under
the ribs, to get a bruise on it.” He said that the bruise to her lung would have made it
difficult for Ms. Peterkin to breathe. Doctor Cogswell agreed that Ms. Peterkin’s claim
that the defendant stood over her and shot her while she lay on the floor was possible but
pointed out that “the retained bullets, the bullets that were taken out of her were .45s.” He
conceded that it was possible that some of her wounds were inflicted while she lay on the
floor because his description of wound trajectory “is based on standard anatomic position,”
“which is standing upright, arms down by your sides and palms forward.”

             During redirect examination, Doctor Cogswell said that only one of Ms.
Peterkin’s wounds could have been inflicted by the defendant while she was lying
completely prone on her stomach, explaining:

              Well, given the scenario . . . where he’s shooting straight down,
              . . . if we assume that the two bullets recovered from . . . the
              wounds in the shoulder area, and those were both .45s, then,
              obviously, a 9 millimeter cannot shoot a .45-caliber bullet. So
              we’ve ruled out those two.

                      The wounds on the abdomen and on the legs are taking
              a horizontal pathway. So if she’s laying prone on the ground,
              that is face down on the ground, we can rule out those two.
              One, her belly is in contact with the ground, so you can’t get a
              gunshot wound there. The other, that would require a
              horizonal pathway parallel to the floor and low down.

                     So we’re left with one gunshot wound. That is the
              wound that’s in the left flank and left buttock area. So that
              wound could have been incurred while she’s prone on the
              ground with a 9 millimeter and it would be taking a forward
              and upward and somewhat leftward pathway. Because the
              entrance there -- given that scenario, the entrance wound would
              have to be on the buttock, as opposed to the flank. And so it
              would have to be passing forward. And so that could certainly
              occur with her prone, and be inflicted by a 9 millimeter from
              somebody standing over her.



                                            -18-
               Mr. Buford testified that he did not run out of the apartment after the
defendant took cover in the bathroom “because I wasn’t done shooting at him . . . . I had
bullets left.” Mr. Buford said that he was so focused on shooting the defendant that he did
not realize that he had shot Ms. Peterkin.

               The defendant testified that he did not possess a firearm at any point on
February 4, 2014, and that he did not enter Mr. Buford’s house and try to shoot him. The
defendant acknowledged that he was not forthcoming during his interviews with the police.
He said that Mr. McCamy had been Mr. Williams’ “best friend since they were in, like,
middle school” while he and Mr. McCamy were merely acquaintances at the time of the
offenses. The defendant said that he met Mr. Buford through his “little cousin” Mr. Blance.
The defendant said that on the night of the offenses, he met Mr. McCamy “to give him
some pills” because Mr. McCamy “uses drugs. I mean, I sold him the pills.” After that,
the defendant, and Messrs. Williams and McCamy went to Mr. Williams’ residence in Mr.
McCamy’s truck. The defendant “and Mr. McCamy sat in the car in the parking lot”
smoking marijuana “while Mr. Williams went into the home to change his clothes because
he just got off of work.” The defendant maintained that he did not go into Mr. Williams’
residence that day and that he certainly did not go inside to don rubber gloves and wipe
down bullets. When Mr. Williams returned to the car, the trio “went out west, because Mr.
McCamy knew some more friends of his that wanted to buy some more pills. So we rode
out West Knoxville, out Cedar Bluff area.” The defendant testified that the men stopped
at a McDonald’s to sell pills to a couple of Mr. McCamy’s friends before going to
Executive Park near the Warren House Apartments to wait on another potential customer
who never arrived.

               The defendant recalled that as the men waited for Mr. McCamy’s customer
to arrive, Adarius Boatwright approached them and asked if they had any marijuana to
sell.3 The men told Mr. Boatwright that they did not have any marijuana, but Mr. McCamy
told Mr. Boatwright, “basically, just, well, I’m going over to meet my friend, so you can
just ride with us.” The defendant testified that Mr. McCamy “had stolen a firearm from
his grandmama or something to that nature. He stole a firearm from her and he was going
to trade it to Mr. Buford for some pot.” The defendant said that he did not tell the police
that Mr. Boatwright had accompanied them to Mr. Buford’s apartment because he was
afraid of Mr. Boatwright. The defendant claimed that he knew “Mr. Boatwright to be a
dangerous man” who would not hesitate to “kill me, he’ll kill my family. He’s a leader of
gang members, sir. He runs a gang. And I didn’t want to say nothing about that.” The
defendant said that he “didn’t want to be labeled a snitch or somebody that say something
about these individuals and put my family in harm’s way,” reiterating, “I knew however it
3
        Mr. Boatwright was shot and killed by a man named Marquail Patterson at a Knoxville nightclub
in July 2014. See State v. Marquail Patterson, No. E2019-01139-CCA-R3-CD (Tenn. Crim. App.,
Knoxville, June 15, 2020).
                                                -19-
came about if I put his name in this incident, that man would have killed my family, man.
I know he would have.”

                The defendant testified that he did not initially realize that the friend from
whom Mr. McCamy intended to purchase pot was Mr. Buford and said that if he had
known, “I probably wouldn’t have got into the car with him” because Mr. Buford “feels
like I had something to do with him in a prior incident, which I don’t.” The defendant said
that Mr. McCamy drove to Mr. Buford’s apartment of his own volition. He recalled that
as they walked toward the apartment, Mr. McCamy called Mr. Buford and told him that
they were on their way up, and Mr. Buford responded that the door was open. The
defendant claimed that when they got to the apartment, the door “was cracked, like, a little
bit.” He said that he was the last to enter the apartment and that Mr. Buford recognized
him just as Mr. McCamy “was going for the firearm that he was attempting to sell” to Mr.
Buford. According to the defendant, at that point, Mr. Buford “just hopped up and he shot”
in “the general direction of the door.” The defendant testified that when Mr. Buford began
firing, he “basically beelined and just ran for cover. I was scared. I was trying to get out
of his line of fire.” He said that he could not run out the door because that was the direction
of Mr. Buford’s shots. As he took cover behind a wall, he saw Mr. Boatwright “firing into
the living room.”

              The defendant testified that he initially realized that he had been shot when
he was behind the wall, saying that the front of his leg felt “really hot, but it was cold at
the same time.” The defendant said that he “took a couple of steps into the bathroom” and
saw “Mr. Boatright come out of the bedroom and run into the living room. He comes out
of the room and he, like, picks up a firearm and runs out the front door.” The defendant
“believe[d] that it was the firearm that Mr. McCamy had in his console, the one that I had
seen.” The defendant insisted that he did not shoot Ms. Peterkin and that he did not even
have a gun. The defendant said that after the shooting stopped inside the apartment, he ran
out the door and across the parking lot and eventually got back into Mr. McCamy’s truck.
Mr. Williams was already in the truck; Mr. Boatright got into the truck just as the defendant
did. The defendant testified that, after that, he “kind of just faded out” and was “dipping
in and out of consciousness.”

              The defendant admitted that he lied to the police during both of his
interviews. He stated that he was fearful of Mr. Boatwright. Additionally, he “was very
intoxicated” from the pain medication he was receiving when he first spoke to Investigator
Lee at the hospital. When he was released from the hospital, “the lady gave me some
medication, because she said I was going to be going with the police for an interview and
so I need to take my medication.” The defendant admitted that he wanted to talk to Mr.
Williams while they were both in jail to discuss “this incident, you know, his friend Mr.

                                             -20-
McCamy.” I just wanted to let him know the situation, what was going on, what was being
said.” He said, “I just wanted to warn him about the court proceeding, that’s it.”

              During cross-examination, the defendant testified that he did not assist Mr.
Buford in finding the people who had robbed Mr. Buford in December 2013 because he
believed that Mr. Buford would do something violent to them, and he did not want to be
involved. The defendant said that he had known Mr. Boatwright since he “was still young
enough to go to the playground” and that Mr. Boatwright’s “mentality made him violent.”

             Based upon this evidence, the jury convicted the defendant as charged on all
counts. Following a sentencing hearing, the trial court imposed the following sentences:

 Count(Merged Counts)        Sentence             RED    Alignment
 1(5)                        Class C, 8 years     35     Consecutive to Count 19
 3(2,6,7)                    Class C, 10 years    100    Consecutive to Count 1
 13(9)                       Class A, 20 years    85     Lead sentence
 15(10,11,14)                Class C, 10 years    100    Consecutive to Count 13
 21(17)                      Class A, 20 years    85     Consecutive to Count 11
 23(18,19,22)                Class C, 10 years    100    Consecutive to Count 17
 26(25)                      Class B, 15 years    35     Concurrent with Count 1
 28(27)                      Class B, 15 years    35     Concurrent with Count 1
 30(29)                      Class C, 8 years     35     Concurrent with Count 1

The total effective sentence imposed by the trial court was 78 years, with 30 years to be
served at 100 percent release eligibility, 40 years to be served at 85 percent release
eligibility, and eight years to be served at 35 percent release eligibility.

               In this timely appeal, the defendant contends that the trial court erred by
permitting the prosecutor to read portions of the co-defendant’s inadmissible hearsay
statement during her cross-examination of the defendant and argues that the evidence was
insufficient to support his convictions of attempted first degree murder. We consider each
claim in turn.

                         I. Cross-Examination of the Defendant

             Prior to trial, the State moved the trial court to sever the defendant’s trial
from Mr. Williams’. Mr. Williams did not testify at the defendant’s trial. During her cross-
examination of the defendant, the prosecutor attempted to “impeach” the defendant
purportedly using a statement that Mr. Williams provided to the police following his arrest.
The prosecutor asked the following questions and made the following remarks with regard
to Mr. Williams’ statement:
                                           -21-
       Q.     Got you. Now, again, during the course of
discovery, you are aware of Mr. Joshua Williams’ statement
that he gave to Investigator Lee, right?

       A.     When . . . he talked -- I wasn’t with him when he
talked to Mr. Lee.

       Q.     No. No. I’m saying, in the course of receiving
discovery, like all this stuff that we’ve introduced to the jury,
you’ve known about, right? Like the photographs, you’ve
seen; the recorded statements of the witnesses, you’ve heard -
-

       A.     Yes.

       Q.     -- right?

       A.     Yes, to a degree.

      Q.      You’ve heard Mr. Williams’ statement, right?
Both of his statements?

       A.     No. I haven’t -- haven’t heard them personally,
but I was aware that he made two statements. I seen it on that
piece of paper that you gave, yes, ma’am.

       Q.     So you are not aware that Mr. Williams admits
to going up to the apartment complex?

       A.     No, ma’am. I was not aware of that.

       Q.     You’re not aware --

      A.     Excuse me. Like I told you, . . . I didn’t see him
go up to the apartment. He didn’t tell me he went up to the
apartment, and so . . .

      Q.      So you’re not aware that Mr. Williams admits to
going up to the apartment complex with you?

                              -22-
                       A.   No, ma’am. I was unaware of that.

                       Q.   And as far as you know, that didn’t happen,
              right?

                       A.   Correct.

                       Q.   He wasn’t out there with you?

                       A.   No. He didn’t walk up there with me.

                       Q.   Are you aware that Mr. Williams admits --

The defendant objected, arguing that this back-door attempt to admit Mr. Williams’ clearly
inadmissible statement violated not only the hearsay rule but also the defendant’s
constitutional right to confront the witnesses against him. The prosecutor inexplicably
argued that the defendant had “opened the door” to her “impeaching his statement” with
the contents of Mr. Williams’ statement. After denying the defendant’s request for a jury-
out hearing on the basis that he did not want to unnecessarily prolong the trial and risk
“losing” the jury, the trial court ruled that the line of questioning could continue because
the prosecutor had “enjoined . . . the facts and circumstances that are consistent with his
testimony.” Much of this discussion is inaudible, making it clear that a jury-out hearing in
open court should have been granted to preserve the record for our review. The defendant
moved for a mistrial on grounds that the line of questioning violated the Confrontation
Clause and that the court’s refusal to permit him to be heard in a jury-out hearing violated
principles of due process. The trial court denied the motion, and the prosecutor continued
her line of questioning:

                      Q.      Are you aware that Mr. Williams has admitted
              that -- in his statement to Charles Lee --

                       A.   No, ma’am.

                       Q.   --that Exhibit 203 --

                       A.   No, ma’am.

                    Q.      -- that this was his toboggan that he was
              wearing?

                       A.   No, ma’am. No, ma’am.
                                            -23-
        Q.     And you’re aware -- because I know you paid
attention to the evidence -- that this is the toboggan --

      A.     That --

      Q.     -- that was found --

      A.     When I --

      Q.     Okay. Well, were you aware that this was the
toboggan that was found in the apartment complex?

      ....

      Q.      All right. Now, additionally, you were not aware
that Mr. Williams admitted to going up to the apartment with
you?

      A.     No.

       Q.    And were you aware that Mr. Williams didn’t
say anything at all about Adarius Boatwright being there with
y’all?

       A.    I can’t account for what Mr. Williams did or did
not say, ma’am. I was not there. So I don’t -- I don’t know
what you want me to say. I don’t -- I wasn’t there --

      Q.     No. No.

      A.     I don’t know what he told him, or him, or her, or
none of them. I wasn’t there, so I couldn’t tell you. I didn’t
watch the tape. He hasn’t showed me any tape that this is Mr.
Williams talking to Mr. Lee or Mr. Terry, no, ma’am. I don’t
know. I don’t know.

      Q.     I’m just --

      A.     I simply don’t know.

                             -24-
                     Q.     Yes sir.
                            I’m just pointing out some things.
                    ....
                    Q.      And I’m just pointing out that you’re saying
              some things that are different than what other people have said.

                     ....
                     Q.     And are you aware that Mr. Williams admits to
              being there in that location?

                     A.     Once again --

                     Q.     Are you aware?

                     A.     When? When would I be aware of Mr. Williams
              admitting to this?

              At the conclusion of the trial, the defendant asked the trial court to reiterate
its ruling regarding the prosecutor’s using Mr. Williams’ statement to question the
defendant. The trial court stated:

              The Court ruled, first of all, that the . . . Court felt it was
              justified for the State to bring that up in view of other hearsay
              testimony that had previously been admitted.

                      The Court also found that there was not a Sixth
              Amendment confrontation right, a Crawford violation because
              the testimony of -- in reference to the testimony of Mr.
              Williams, that he did go up on the landing, was not, in any way,
              accusatory of the defendant, it didn’t accuse him of doing
              anything wrong. Obviously, was not prepared for . . . this
              litigation and was not testimony of a nature, he simply -- the
              statement alluded to was simply an admission on Mr.
              Williams’ part that he did go up, at least -- and participated in
              the robbery, at least to the point of getting to the door with the
              others.

                     And the Court will stand by that ruling.

               The defendant contends that the trial court erred by permitting the State to
“clearly relate” Mr. Williams’ statement via the cross-examination of the defendant, in
                                            -25-
violation of his right to confront the witnesses against him. The State argues that because
the remarks of counsel are not evidence, the prosecutor’s use of Mr. Williams’ out-of-court
statements to cross-examine the defendant did not violate the rule against hearsay or the
defendant’s confrontation right.

                                     A. Impeachment

             Following the defendant’s initial objection, the prosecutor indicated that her
purpose in confronting the defendant with Mr. Williams’ statement was to impeach the
defendant with Mr. Williams’ statement. Her argument in this regard, however, indicates
a misunderstanding of the concept of impeachment by a prior inconsistent statement.

                 Mr. Williams’ statement does not fall within the ambit of Rule 613 because
it cannot qualify as a prior inconsistent statement by the defendant because it is not a
statement made by the defendant. At most, Mr. Williams’ statement would be proof that
Mr. Williams told the police that he went up to Mr. Buford’s apartment, contrary to the
defendant’s testimony that Mr. Williams had remained in the car. Thus, the only possible
use of the statement was to impeach the defendant through fact contradiction, a device that
is recognized by our courts. See, e.g., State v. Jeremy Sims and Sherry Brookshire, No.
W2013-01253-CCA-R3-CD, slip op. at 20 (Tenn. Crim. App., Jackson, Sept. 25, 2015);
see also, e.g., State v. McKinney, 74 S.W.3d 291, 317 (Tenn. 2002) (appendix). Fact
contradiction is a long-standing impeachment device that is indigenous to cross-
examination and enjoys implied currency in our rules of evidence; it emanates simply from
the power to attack a witness’s credibility as expressed in Tennessee Rule of Evidence 607.
See Neil P. Cohen et al., Tennessee Law of Evidence § 6.07[4][a] (6th ed. 2011). Through
fact contradiction, a cross-examining party inquires about facts that conflict with the
witness’s testimony to show indirectly that the witness is untruthful. See id. Importantly,
however, fact contradiction as a method of impeachment is generally limited to
“challeng[ing] the accuracy of any relevant facts during cross-examination.” See id., §
6.07[b]. Relevant evidence is evidence “having any tendency to make the existence of any
fact that is of consequence to the determination of the action more probable or less probable
than it would be without the evidence.” Tenn. R. Evid. 401. “Evidence which is not
relevant is not admissible.” Tenn. R. Evid. 402. What Mr. Williams told the police about
his location during the offenses did not make any fact of consequence in the defendant’s
trial more or less probable, and, in consequence, it was irrelevant.

                            B. Hearsay/Confrontation Clause

               “‘Hearsay’ is a statement, other than one made by the declarant while
testifying at the trial or hearing, offered in evidence to prove the truth of the matter
asserted.” Tenn. R. Evid. 801(c). “Hearsay is not admissible except as provided by these
                                            -26-
rules or otherwise by law.” Id. 802. Tennessee Rules of Evidence 803 and 804 provide
exceptions to the general rule of inadmissibility of hearsay.

               Our supreme court has confirmed that “[t]he standard of review for rulings
on hearsay evidence has multiple layers.” Kendrick v. State, 454 S.W.3d 450, 479 (Tenn.
2015). The “factual and credibility findings” made by the trial court when considering
whether a statement is hearsay, “are binding on a reviewing court unless the evidence in
the record preponderates against them.” Id. (citing State v. Gilley, 297 S.W.3d 739, 759-
61 (Tenn. Crim. App. 2008)). “Once the trial court has made its factual findings, the next
questions—whether the facts prove that the statement (1) was hearsay and (2) fits under
one [of] the exceptions to the hearsay rule—are questions of law subject to de novo
review.” Kendrick, 454 S.W.3d at 479 (citing State v. Schiefelbein, 230 S.W.3d 88, 128
(Tenn. Crim. App. 2007); Keisling v. Keisling, 196 S.W.3d 703, 721 (Tenn. Ct. App.
2005)); see also Gilley, 297 S.W.3d at 760 (stating that because “[n]o factual issue attends”
the trial court’s determination whether a statement is hearsay, “it necessarily is a question
of law”). “If a statement is hearsay, but does not fit one of the exceptions, it is inadmissible,
and the court must exclude the statement. But if a hearsay statement does fit under one of
the exceptions, the trial court may not use the hearsay rule to suppress the statement.”
Kendrick, 454 S.W.3d at 479; see also Gilley, 297 S.W.3d at 760-61.

               In addition to the ban on hearsay found in the rules of evidence, the Sixth
Amendment to the federal constitution and article I, section 9 of the Tennessee Constitution
afford the criminal accused the right to confront the witnesses against him. See U.S. Const.
amend. VI; Tenn. Const. art. I, § 9. Although the provisions are not coterminous, our
supreme court has “expressly adopted and applied the same analysis used to evaluate
claims based on the Confrontation Clause of the Sixth Amendment.” State v. Dotson, 450
S.W.3d 1, 62 (Tenn. 2014) (citing State v. Parker, 350 S.W.3d 883, 898 (Tenn. 2011);
State v. Franklin, 308 S.W.3d 799, 809-10 (Tenn. 2010); State v. Cannon, 254 S.W.3d 287,
301 (Tenn. 2008); State v. Lewis, 235 S.W.3d 136, 145 (Tenn. 2007)). In Crawford v.
Washington, the United States Supreme Court departed from decades-long precedent and
held for the first time that “[w]here testimonial evidence is at issue . . . the Sixth
Amendment demands . . . unavailability and a prior opportunity for cross-examination.”
Crawford v. Washington, 541 U.S. 36, 68 (2004). “Where nontestimonial hearsay is at
issue, it is wholly consistent with the Framers’ design to afford the States flexibility in their
development of hearsay law.” Id. Because the Confrontation Clause does not bar
nontestimonial hearsay, see Davis v. Washington, 547 U.S. 813, 823-24 (2006); Whorton
v. Bockting, 549 U.S. 406, 420 (2007), “the threshold question in every case where the
Confrontation Clause is relied upon as a bar to the admission of an out-of-court statement
is whether the challenged statement is testimonial.” Dotson, 450 S.W.3d at 63 (citing
Cannon, 254 S.W.3d at 301).

                                              -27-
               The Crawford court identified, for illustrative purposes, a “core class of
‘testimonial’ statements”: “ex parte in-court testimony or its functional equivalent—that
is, material such as affidavits, custodial examinations, prior testimony that the defendant
was unable to cross-examine, or similar pretrial statements that declarants would
reasonably expect to be used prosecutorially”; “extrajudicial statements . . . contained in
formalized testimonial materials, such as affidavits, depositions, prior testimony, or
confessions”; and “statements that were made under circumstances which would lead an
objective witness reasonably to believe that the statement would be available for use at a
later trial.” Crawford, 541 U.S. at 51-52 (alteration in original) (citations omitted).
Similarly, the court observed that some “statements . . . by their nature were not
testimonial,” including, among other things, “business records.” Id.; Dotson, 450 S.W.3d
at 64. The Supreme Court has also recognized that “medical reports created for treatment
purposes . . . would not be testimonial.” Melendez-Diaz v. Massachusetts, 557 U.S. 305,
312 n.2 (2009); see also Cannon, 254 S.W.3d at 303 (statements in medical records given
for the primary purpose of medical diagnosis and treatment are nontestimonial). Thus,
statements that are properly categorized as business records or medical records are
nontestimonial, and the Confrontation Clause has no application to their admission into
evidence. Cannon, 254 S.W.3d at 303.

               For those statements that are not easily classified as nontestimonial, our
supreme court has concluded that “a statement is testimonial at least when it passes the
basic evidentiary purpose test plus either the . . . targeted accusation requirement” adopted
by the plurality of the Supreme Court in Williams v. Illinois, 567 U.S. 50 (2012), or the
“formality criterion” espoused by Justice Thomas in his concurring opinion in Williams,
stating that “[o]therwise put, . . . an out-of-court statement is testimonial . . . if its primary
purpose is evidentiary and it is either a targeted accusation or sufficiently formal in
character.” Dotson, 450 S.W.3d at 69 (quoting Young v. United States, 63 A.3d 1033,
1043-44 (D.C. 2013)).

              Without question, Mr. Williams’ statement qualified as hearsay. Moreover,
the value of the statement lay in its truth because the prosecutor’s purpose in referencing
the statement was to imply that the defendant’s own testimony was untrue. Furthermore,
there can be no serious question but that the primary purpose of Mr. Williams’ statement
to the police qualified as testimonial under the loose framework announced in Williams
and adopted in Dotson. Indeed, “material such as . . . custodial examinations” and
“extrajudicial statements . . . contained in formalized testimonial materials, such as . . .
confessions” were included in the list of a “core class of ‘testimonial’ statements.” See
Crawford, 541 U.S. at 51-52. Thus, the statement itself was clearly inadmissible. Here,
however, the State did not actually seek admission of the statement but instead used its
contents to question the defendant. Although it is true that “the statements made by counsel
during the course of a hearing, trial, or argument” are not evidence, see State v. Roberts,
                                              -28-
755 S.W.2d 833, 836 (Tenn. Crim. App. 1988), this court has previously held that “a cross-
examination in extensive detail about a witness’s prior statement is tantamount to an
introduction of the statement,” State v. Vaughan, 144 S.W.3d 391, 408 n.2 (Tenn. Crim.
App. 2003) (permitting the introduction of the balance of witness’s statement under
evidence rule 106 where witness was cross-examined about statement but statement was
not offered into evidence); see also State v. Belser, 945 S.W.2d 776, 788 (Tenn. Crim. App.
1996); State v. Dylan Brewer, No. W2017-01725-CCA-R3-CD, 2019 WL 1109917, at *14
(Tenn. Crim. App., Jackson, Mar. 11, 2019). Thus, the prosecutor’s extensive questioning
of the defendant with the contents of Mr. Williams’ inadmissible statement was tantamount
to the admission of the statement itself. In essence, the State took evidence that was clearly
inadmissible as part of its case in chief and impermissibly “tried to smuggle it in on cross-
examinaton” of the defendant. Walder v. United States, 347 U.S. 62, 66 (1954).

               That being said, because the evidence of the defendant’s guilt was substantial
and because neither Mr. Williams’ location during the offenses nor the ownership of the
toboggan was particularly consequential, it is our view that the error was harmless beyond
a reasonable doubt. See Coy v. Iowa, 487 U.S. 1012, 1021 (1988) (“We have recognized
that other types of violations of the Confrontation Clause are subject to that harmless-error
analysis, see e.g., Delaware v. Van Arsdall, 475 U.S. [673, 679, 684 (1986)], and see no
reason why denial of face-to-face confrontation should not be treated the same.”).

                                       II. Sufficiency

               The defendant contends that the evidence was insufficient to support his
convictions of attempted first degree murder because the State failed to present any
evidence of premeditation. Sufficient evidence exists to support a conviction if, after
considering the evidence—both direct and circumstantial—in the light most favorable to
the prosecution, any rational trier of fact could have found the essential elements of the
crime beyond a reasonable doubt. Tenn. R. App. P. 13(e); Jackson v. Virginia, 443 U.S.
307, 319 (1979); State v. Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011). This court will
neither re-weigh the evidence nor substitute its inferences for those drawn by the trier of
fact. Dorantes, 331 S.W.3d at 379. The verdict of the jury resolves any questions
concerning the credibility of the witnesses, the weight and value of the evidence, and the
factual issues raised by the evidence. State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978).
Significantly, this court must afford the State the strongest legitimate view of the evidence
contained in the record as well as all reasonable and legitimate inferences which may be
drawn from the evidence. Id.

               As charged in this case, “[f]irst degree murder is . . . “[a] premeditated and
intentional killing of another.” T.C.A. § 39-13-202(a)(1). As used in Code section 39-13-
202,
                                            -29-
              “premeditation” is an act done after the exercise of reflection
              and judgment. “Premeditation” means that the intent to kill
              must have been formed prior to the act itself. It is not necessary
              that the purpose to kill preexist in the mind of the accused for
              any definite period of time. The mental state of the accused at
              the time the accused allegedly decided to kill must be carefully
              considered in order to determine whether the accused was
              sufficiently free from excitement and passion as to be capable
              of premeditation.

T.C.A. § 39-13-202(d). Criminal attempt is committed when a person, “acting with the
kind of culpability otherwise required for the offense,” does one of the following:

              (1) Intentionally engages in action or causes a result that would
              constitute an offense, if the circumstances surrounding the
              conduct were as the person believes them to be;

              (2) Acts with intent to cause a result that is an element of the
              offense, and believes the conduct will cause the result without
              further conduct on the person’s part; or

              (3) Acts with intent to complete a course of action or cause a
              result that would constitute the offense, under the
              circumstances surrounding the conduct as the person believes
              them to be, and the conduct constitutes a substantial step
              toward the commission of the offense.

Id. § 39-12-101(a).

              Noting that “[p]roof of premeditation is inherently circumstantial,” this court
has observed that “[t]he trier of fact cannot speculate what was in the killer’s mind, so the
existence of premeditation must be determined from the defendant’s conduct in light of the
circumstances surrounding the crime.” State v. Gann, 251 S.W.3d 446, 455 (Tenn. Crim.
App. 2007). Thus, when evaluating the sufficiency of proof of premeditation, the appellate
court may look to the circumstances surrounding the killing. See, e.g., State v. Bland, 958
S.W.2d 651, 660 (Tenn. 1997); State v. Coulter, 67 S.W.3d 3, 72 (Tenn. Crim. App. 2001).
Such circumstances may include “the use of a deadly weapon upon an unarmed victim; the
particular cruelty of the killing; declarations by the defendant of an intent to kill; evidence
of procurement of a weapon; preparations before the killing for concealment of the crime[;]
and calmness immediately after the killing.” Bland, 958 S.W.2d at 660.
                                             -30-
               The defendant argues that the State failed to establish that he acted with
premeditation with regard to either Mr. Buford or Ms. Peterkin, pointing to testimony that
he fired his weapon in response to Mr. Buford’s firing his own weapon. He contends that
he “reacted in self-defense” and that he was “not ‘sufficiently free from excitement or
passion’” when he fired his weapon inside the apartment. He also asserts that the State
failed to establish that he acted with the intent to kill Ms. Peterkin because the only bullet
from his gun that arguably struck Ms. Peterkin caused a wound to her “back side,” arguing
that “[s]hooting a person in the buttocks does not show an intent to kill.”

                                         Mr. Buford

              The evidence in this case, examined in the light most favorable to the State,
established that the defendant, Mr. Williams, and a third man concocted a plan to use Mr.
McCamy’s relationship with Mr. Buford to create a ruse to gain entry into Mr. Buford’s
apartment for the purpose of robbing him. To this end, the men armed themselves with
handguns and forced Mr. McCamy to first arrange a meeting with Mr. Buford and then
drive the men to Mr. Buford’s apartment. All did not go according to plan. As soon as he
saw the defendant, Mr. Buford raised his own weapon, and the defendant began shooting.
Mr. Buford returned fire, and he candidly admitted that he intended to kill the defendant.
Mr. Buford continued to fire his weapon until the clip was empty, and then he ran outside.
Outside, Mr. Buford heard someone, presumably one of the perpetrators, shout, “‘Kill that
young n*****,’” before he was shot in the wrist and leg. This evidence evinces both
premeditation and an intent to kill on the part of the shooter. No evidence suggested that
the defendant planned to kill Mr. Buford, and Mr. Buford testified that the defendant did
not actually aim his weapon at Mr. Buford but was “just waving it around like he was . . .
on something that night because he was really, really jittery and like just jumping around.”
Nevertheless, we conclude that the evidence was sufficient to support a finding of guilt
based upon the defendant’s criminal responsibility for the actions of his cohorts because
the shooting of Mr. Buford was a natural and probable consequence of the planned armed
home invasion robbery. See State v. Dickson, 413 S.W.3d 735, 744 (Tenn. 2013) (holding
that “[a] natural and probable consequence of [Dickson’s] attempt to obtain money and
drugs by force was the shooting of two unarmed victims”).

              “A person is criminally responsible as a party to an offense, if the offense is
committed by the person’s own conduct, by the conduct of another for which the person is
criminally responsible, or by both.” T.C.A. § 39-12-401. “[C]riminal responsibility is not
a separate, distinct crime” but is instead “a theory by which the State may prove the
defendant’s guilt of the alleged offense . . . based upon the conduct of another person.”
State v. Lemacks, 996 S.W.2d 166, 170 (Tenn. 1999). Criminal responsibility “is a
codification of the common-law theories of aiding and abetting and accessories before the
                                            -31-
fact.” Id. at 171 (citing State v. Carson, 950 S.W.2d 951, 955 (Tenn. 1997)). “No particular
act need be shown, and the defendant need not have taken a physical part in the crime in
order to be held criminally responsible.” State v. Caldwell, 80 S.W.3d 31, 38 (Tenn. Crim.
App. 2002). Criminal responsibility “requires that a defendant act with a culpable mental
state, [i.e.], the ‘intent to promote or assist the commission of the offense or to benefit in
the proceeds or results of the offense.’” Carson, 950 S.W.2d at 954 (quoting T.C.A. § 39-
11-402(2) (1991)). The “natural and probable consequences rule,” which “survived the
codification of the common law into the criminal responsibility statutes,” “extends the
scope of criminal liability to the target crime intended by a defendant as well as to other
crimes committed by a confederate that were the natural and probable consequences of the
commission of the original crime.” State v. Howard, 30 S.W.3d 271, 276 (Tenn. 2000)
(citing Carson, 950 S.W.2d at 954-55). The defendant and his confederates armed
themselves and forced their way into Mr. Buford’s apartment for the purpose of robbing
him. At least one of those confederates declared an intent to kill Mr. Buford before firing
a gun at Mr. Buford. Although Mr. Buford was armed with the Kimber .45, he had run out
of ammunition and was attempting to flee the scene when he was shot outside his
apartment. These facts support a conclusion that the attempt on Mr. Buford’s life was
premeditated. See Bland, 958 S.W.2d at 660.

                                        Ms. Peterkin

               The defendant argues that because he did not know Ms. Peterkin would be at
Mr. Buford’s apartment, because the State could tie him to only one of her wounds, and
because a gunshot aimed at the buttock does not evince an intent to kill, the evidence was
insufficient to support his conviction of the attempted first degree murder of Ms. Peterkin.
No evidence suggested that the defendant knew that Ms. Peterkin and Ms. Walker would
be at Mr. Buford’s apartment. Indeed, Mr. Buford, Ms. Walker, and Ms. Peterkin testified
that the women decided at the last minute to visit Mr. Buford on their way home from
picking up their dinner. Forensic evidence suggested that Mr. Buford actually inflicted the
majority of Ms. Peterkin’s wounds. Indeed, Dr. Cogswell testified that only one of Ms.
Peterkin’s wounds could have occurred as a result of someone firing at her “backside” as
she lay prone on the ground and that, “given that scenario, the entrance wound would have
to be on the buttock.” We disagree with the defendant, however, that these facts prevent a
finding that the defendant acted with the intent to kill Ms. Peterkin. Examined in the light
most favorable to the State, the evidence established that the defendant, Mr. Williams, and
a third man, armed with handguns and acting in concert, forced their way into Mr. Buford’s
apartment, where a gunfight ensued. During the barrage, Ms. Peterkin suffered a number
of gunshot wounds. Ms. Peterkin testified that the defendant stood over her and fired a
single shot at her as she lay on the ground. Firing a gun at a clearly wounded and bleeding



                                            -32-
victim while she lays prostrate certainly supports a finding that the defendant attempted a
premeditated and intentional killing.4

                                        Firearms Convictions

               Although the defendant does not challenge the sufficiency of the evidence
with regard to his remaining convictions, we perceive an insufficiency of the evidence
supporting the defendant’s convictions of employing a firearm during the commission of a
dangerous felony after having been previously convicted of a dangerous felony. Code
section 39-17-1324 provides that the offense of employing a firearm during the
commission of a dangerous felony “is a Class C felony, punishable by a mandatory
minimum six-year sentence to the department of correction,” unless “the defendant, at the
time of the offense, had a prior felony conviction,” in which case it “is a Class C felony,
punishable by a mandatory minimum ten-year sentence to the department of correction.”
T.C.A. § 39-17-1324(a), (h)(1)-(2). Code section 39-17-1324 also provides that “prior
conviction” for purposes of the statute “means that the person serves and is released or
discharged from, or is serving, a separate period of incarceration or supervision for the
commission of a dangerous felony prior to or at the time of committing a dangerous felony
on or after January 1, 2008.” Id. § 39-17-1324(i)(2)(A) (emphasis added). That term also
“includes convictions under the laws of any other state, government or country that, if
committed in this state, would constitute a dangerous felony.” Id. § 39-17-1324(i)(2)(B)
(emphasis added). The statute also defines “dangerous felony”:

                (i) As used in this section, unless the context otherwise
                requires:
                (1) “Dangerous felony” means:
                (A) Attempt to commit first degree murder, as defined in §§
                39-12-101 and 39-13-202;
                (B) Attempt to commit second degree murder, as defined in §§
                39-13-210 and 39-12-101;
                (C) Voluntary manslaughter, as defined in § 39-13-211;
                (D) Carjacking, as defined in § 39-13-404;

4
         The State argued at trial that the defendant was responsible for the gunshot wounds that Mr. Buford
inflicted on Ms. Peterkin because Mr. Buford’s shooting Ms. Peterkin was a natural and probable
consequence of the planned home invasion robbery, arguing during closing, “And under criminal
responsibility, whether the bullets that are in Ms. Peterkin come from Mr. Buford or whether they come
from [the defendant], he is responsible, because, but for him entering the apartment, it never would have
happened.” This is a misstatement of law because, as indicated, the natural and probable consequences rule
is a function of criminal responsibility for the crimes committed “by a confederate.” See Howard, 30
S.W.3d at 276. Because Mr. Buford was not the defendant’s confederate, the defendant cannot be held
responsible for his actions.
                                                   -33-
              (E) Especially aggravated kidnapping, as defined in § 39-13-
              305;
              (F) Aggravated kidnapping, as defined in § 39-13-304;
              (G) Especially aggravated burglary, as defined in § 39-14-404;
              (H) Aggravated burglary, as defined in § 39-14-403;
              (I) Especially aggravated stalking, as defined in § 39-17-
              315(d);
              (J) Aggravated stalking, as defined in § 39-17-315(c);
              (K) Initiating the process to manufacture methamphetamine, as
              defined in § 39-17-435;
              (L) A felony involving the sale, manufacture, distribution or
              possession with intent to sell, manufacture or distribute a
              controlled substance or controlled substance analogue defined
              in part 4 of this chapter; or
              (M) Any attempt, as defined in § 39-12-101, to commit a
              dangerous felony;

Id. § 39-17-1324(i)(1).

               The most basic principle of statutory construction is “ ‘to ascertain and give
effect to the legislative intent without unduly restricting or expanding a statute's coverage
beyond its intended scope.’” Houghton v. Aramark Educ. Res., Inc., 90 S.W.3d 676, 678
(Tenn. 2002) (quoting Owens v. State, 908 S.W.2d 923, 926 (Tenn. 1995)). “Legislative
intent is determined ‘from the natural and ordinary meaning of the statutory language
within the context of the entire statute without any forced or subtle construction that would
extend or limit the statute's meaning.’” Osborn v. Marr, 127 S.W.3d 737, 740 (Tenn. 2004)
(quoting State v. Flemming, 19 S.W.3d 195, 197 (Tenn. 2000)). “When the statutory
language is clear and unambiguous, we apply the plain language in its normal and accepted
use.” Boarman v. Jaynes, 109 S.W.3d 286, 291 (Tenn. 2003) (citing State v. Nelson, 23
S.W.3d 270, 271 (Tenn. 2000)). “It is only when a statute is ambiguous that we may
reference the broader statutory scheme, the history of the legislation, or other sources.” In
re Estate of Davis, 308 S.W.3d 832, 837 (Tenn. 2010) (citing Parks v. Tenn. Mun. League
Risk Mgmt. Pool, 974 S.W.2d 677, 679 (Tenn. 1998)). Importantly, “[e]very word in a
statute ‘is presumed to have meaning and purpose, and should be given full effect if so
doing does not violate the obvious intention of the Legislature.’” Waters v. Farr, 291
S.W.3d 873, 881 (Tenn. 2009) (quoting In re C.K.G., 173 S.W.3d 714, 722 (Tenn. 2005)).

              Code section 39-17-1324 specifically defines a “prior conviction” using the
term “dangerous felony,” which is itself defined within the statute as any one of 12 specific
felony offenses. The defendant had prior convictions of aggravated assault and attempted
robbery, neither of which is included in the list of dangerous felonies. Another panel of
                                            -34-
this court confronted with the same issue determined, “based on the statutory language and
the history of the legislation, that a ‘prior felony conviction,’ as the term is used in
subsections (f), (g)(2), and (h)(2), must be for a dangerous felony under the statute.” Josh
L. Bowman v. State, No. E2016-01028-CCA-R3-PC, slip op. at 7 (Tenn. Crim. App.,
Knoxville, Apr. 24, 2017). The Josh L. Bowman panel examined the legislative history of
the act, observing that, although “the bill was initially drafted so that the qualifying prior
felony was not required to be a dangerous felony under the statute and so that the definition
in subsection (i) was for a ‘[p]rior felony conviction’ rather than for a ‘[p]rior conviction,’”
subsequent amendments retained “the phrase ‘prior felony conviction,’ in subsections (f),
(g), and (h),” but “changed the statutory definition from a ‘[p]rior felony conviction’ in
subsection (i) . . . to a ‘[p]rior conviction,’ the language which ultimately survives in
subsection (i) of the statute” and which “restricts ‘prior convictions’ to previous
convictions ‘for the commission of a dangerous felony.’” Id., slip op. at 9-10. The panel
concluded that the General Assembly intended “to revise the bill to require the prior
conviction to be for a dangerous felony but neglected to change the language in subsections
(f), (g)(2), and (h)(2) to conform with the revisions.” Id., slip op. at 10. The panel also
noted that Code section 39-17-1324(f) requires the trier of fact to determine whether the
defendant “had a prior qualifying conviction,” leading “to the inference that the prior
conviction must be for a dangerous felony.” Id., slip op. at 11.

              We find the reasoning of the Josh L. Bowman panel to be sound and hold that
the defendant’s prior convictions of aggravated assault and attempted robbery are not
qualifying convictions for the sentence enhancement in Code section 39-17-1324(h)(2)
because they are not included in the list of dangerous felonies in Code section 39-17-
1324(i). Accordingly, the evidence was insufficient to support the defendant’s convictions
in Counts 3, 7, 11, 15, 19, and 23, and, in consequence, the defendant’s convictions in those
counts are vacated and dismissed. The pair of convictions of employing a firearm during
the commission of a dangerous felony in Counts 2 and 6 that were lesser included offenses
of Counts 3 and 7 survive as a single conviction of employing a firearm during the
commission of aggravated burglary.5 The pair of convictions of employing a firearm
during the commission of a dangerous felony in Counts 10 and 14 that were lesser included
offenses of Counts 11 and 15 survive as a single conviction of employing a firearm during
the commission of the attempted murder of Ms. Peterkin.6 Finally, the pair of convictions
for employing a firearm during the commission of a dangerous felony in Counts 18 and 22
that were lesser included offenses of Counts 19 and 23 survive as a single conviction of
employing a firearm during the commission the attempted murder of Mr. Buford.7 We
remand the case to the trial court for the entry of corrected judgment forms reflecting the

5
       Count 7 was merged into Count 3 by the trial court.
6
       Count 11 was merged into Count 15 by the trial court.
7
       Count 19 was merged into Count 23 by the trial court.
                                                -35-
proper merger of these convictions and the imposition of a six-year mandatory minimum
period of incarceration. See T.C.A. § 39-17-1324(h)(1).

                At this point, we would be remiss not to address the form of the indictment
in this case. The State elected to charge as 24 separate counts nine offenses: especially
aggravated burglary, attempted first degree murder of Aundre Buford, attempted first
degree murder of Macee Peterkin, aggravated assault of John McCamy, aggravated assault
of Janae Walker, employing a firearm during the commission of the especially aggravated
burglary and the two attempted murders, and having been a felon in possession of a firearm.
Eight counts of the indictment charge four single offenses by alternative means: (1) Counts
1 and 5 charge especially aggravated burglary, (2) Counts 25 and 26 charge aggravated
assault of Mr. McCamy, (3) Counts 27 and 28 charge aggravated assault of Ms. Walker,
and (4) Counts 29 and 30 charge the defendant with having been a felon in possession of a
firearm. The Code provides, however, that “[w]hen the offense may be committed by
different forms, by different means or with different intents, the forms, means or intents
may be alleged in the same count in the alternative.” T.C.A. § 40-13-206(a); see also id.
§ 40-18-112.8 Counts 2 and 6 are identical in all respects, as are Counts 3 and 7; Counts
10, 14, and 18; and Counts 11, 15, and 19. Code section 40-13-202 requires that an
indictment “state the facts constituting the offense in ordinary and concise language,
without prolixity or repetition, in a manner so as to enable a person of common
understanding to know what is intended and with that degree of certainty which will enable
the court . . . to pronounce the proper judgment.” T.C.A. § 40-13-202 (emphasis added).
Counts 2, 6, 9, 10, 14, 17, 18, and 22 charge lesser included offenses of other counts within
the indictment and, as a result, need not have been pleaded separately because they were,
by definition, included within the greater charge. See id. § 40-18-110.

              Charging a single offense in more than one count of an indictment results in
multiplicity. See United States v. Webber, 255 F.3d 523, 527 (8th Cir. 2001) (citing United
States v. Ketchum, 320 F.2d 3, 8 (2d Cir.), cert. denied, 375 U.S. 905 (1963)); see also
United States v. Rimell, 21 F.3d 281, 287 (8th Cir. 1994) (citing Gerberding v. United
States, 471 F.2d 55, 58 (8th Cir. 1973)). Two concerns arise when jurors are permitted to
consider multiplicitous charges. See State v. Desirey, 909 S.W.2d 20, 27 (Tenn. Crim.
8
       Code section 40-18-112 provides:

                “Where the intent with which, the mode in, or the means by which, an act is done
       are essential to the commission of the offense, and the offense may be committed with
       different intents, in different modes, or by different means, if the jury is satisfied that the
       act was committed with one (1) of the intents, in one (1) of the modes, or by either of the
       means charged, the jury shall convict, although uncertain as to which of the intents charged
       existed, or which mode, or by which of the means charged, the act was committed.”

T.C.A. § 40-18-112.
                                                    -36-
App. 1995). First, multiplicity “can lead to multiple convictions and punishment for only
one offense.” State v. Whitmore, No. 03C01-9404-CR-00141, 1997 WL 334904, at *9
(Tenn. Crim. App., Jackson, June 19, 1997) (citing Desirey, 909 S.W.2d at 27 (citations
omitted)). The potential for multiple punishments can be, as it was in this case, cured by a
merger of offenses. That being said, the necessity of merging multiple jury verdicts
presents opportunity for error, as evidenced in this case by the fact that the trial court had
to enter three separate sets of corrected judgments to address errors attributable to merger.
As a result of the multiplicitous indictment in this case, the judgment forms and corrected
judgment forms account for nearly 10 percent of the technical record.

               Second, and perhaps more insidious, “multiplicity may carry the potential of
unfair prejudice, such as suggesting to the jury that a defendant is a multiple offender or
falsely bolstering the state’s proof on such issues as the defendant’s motive or knowledge
of wrongdoing.” Whitmore, at *9.

              The prosecution’s ability to bring multiple charges increases
              the risk that the defendant will be convicted on one or more of
              those charges. The very fact that a defendant has been arrested,
              charged, and brought to trial on several charges may suggest to
              the jury that he must be guilty of at least one of those crimes.
              Moreover, where the prosecution’s evidence is weak, its ability
              to bring multiple charges may substantially enhance the
              possibility that, even though innocent, the defendant may be
              found guilty on one or more charges as a result of a
              compromise verdict.

Ball v. United States, 470 U.S. 856, 867-68 (1985) (Stevens, J., dissenting). Indeed, even
when “multiplicitousness never places a defendant in jeopardy of multiple sentences, the
prolix pleading may have some psychological effect upon a jury by suggesting to it that
defendant has committed not one but several crimes.” United States v. Mamber, 127 F.
Supp. 925, 927 (D. Mass. 1955); see also, e.g., United States v. Sue, 586 F.2d 70, 71-72
(8th Cir. 1978). Because of the potential for error, multiplicity should be avoided whenever
possible. We have noted before the disconcerting trend toward overly-complicated and
voluminous indictments and have expressed concern that indictments of this kind serve no
legal purpose and instead serve only to invite confusion and error. Indeed, there is some
evidence in this case that the proverbial piling on of unnecessary counts of the indictment
operated to prejudice the defendant because he was convicted of all charged offenses
despite that the evidence was insufficient to support six of those offenses. To compound
matters, the trial court rejected all efforts to improve the indictment. The defendant tried
to challenge the indictment prior to trial, arguing correctly that the defendant’s convictions
of attempted robbery and aggravated assault did not qualify as prior convictions for the
                                            -37-
purposes of the sentencing enhancement in Code section 39-17-1324. The trial court,
swayed by the State’s misreading of the statute, rejected the argument.

                                     III. Conclusion

               The trial court erred by permitting the State to cross-examine the defendant
using the statement of his co-defendant, but that error can be classified as harmless beyond
a reasonable doubt. The evidence was sufficient to support the defendant’s convictions of
the attempted first degree murder of Mr. Buford and Ms. Peterkin. Because the defendant’s
previous felony convictions do not qualify as prior convictions under the terms of Code
section 39-17-1324, the defendant’s convictions of employing a firearm during the
commission of a dangerous felony after having been previously convicted of a dangerous
felony in Counts 3, 7, 11, 15, 19, and 23 are vacated and dismissed. The pair of convictions
of employing a firearm during the commission of a dangerous felony in Counts 2 and 6
that were lesser included offenses of Counts 3 and 7 survive as a single conviction of
employing a firearm during the commission of aggravated burglary. The pair of
convictions of employing a firearm during the commission of a dangerous felony in Counts
10 and 14 that were lesser included offenses of Counts 11 and 15 survive as a single
conviction of employing a firearm during the commission of the attempted murder of Ms.
Peterkin. The pair of convictions of employing a firearm during the commission of a
dangerous felony in Counts 18 and 22 that were lesser included offenses of Count 19 and
23 survive as a single conviction of employing a firearm during the commission of the
attempted murder of Mr. Buford. The case is remanded to the trial court for the entry of
corrected judgment forms reflecting the proper merger of these convictions and the
imposition of a six-year mandatory minimum period of incarceration. See T.C.A. § 39-17-
1324(h)(1). The judgments of the trial court are otherwise affirmed.

                                                    _________________________________
                                                   JAMES CURWOOD WITT, JR., JUDGE




                                            -38-